Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 8, 12, 14, 15, and 17 are objected to because of the following informalities:  
Claim 1 Lines 4-5, 9, and 12-13 recites “the central support”, it is suggested that Applicant replace the limitation with --the central support stand-- to maintain consistent claim language.
Claim 3 Line 3 recites “a height that is different height than the height another”, it is suggested that Applicant replace the limitation with --a height that is a different height than the height of another--.
Claim 3 Line 2 recites “at least one least one”, “least one” should be removed since this appears to be a typographical error.
Claim 8 Line 3 recites “a plurality of exercise bands”, previously recited is “resistance band”, it appears Applicant is referring to the same bands and therefore to proceed, the Office suggest the limitation to be replaced with --the plurality of resistance bands--.
Claim 9 Lines 2-3, 6,  and 12 recites “the central support”, it is suggested that Applicant replace the limitation with --the central support stand-- to maintain consistent claim language.
Claim 12 Line 2 recites “the central support”, it is suggested that Applicant replace the limitation with --the central support stand-- to maintain consistent claim language.
Claim 14 Line 2 recites, “can be”, it is suggested that Applicant replace “can be” with --is configured to be--.
Claim 15 Lines 3-4, 8, 11, and 19 recite “the central support”, it is suggested that Applicant replace the limitation with --the central support stand-- to maintain consistent claim language.
Claim 15 Line 18 recites “a plurality of attachment leg”, this should be replaced with -- the plurality of attachment legs-- since the limitation has been previously recited and it appears Applicant is referring to the same.
Claim 15  part d recites “each attachment leg attached to the base and the second end of each attachment leg connected to the ground”, it is suggested that Applicant replace the limitation with -- each attachment leg is attached to the base and the second end of each attachment leg is connected to the ground--.
Claim 16 Line 2 recites “the central support”, it is suggested that Applicant replace the limitation with --the central support stand-- to maintain consistent claim language.
Claim 17 Line 2 recites, “can be”, it is suggested that Applicant replace “can be” with --is configured to be--.
Claim 17 recites the limitation "the at least one attachment bar” in line 3. A plurality of attachment bar has been previously recited and therefore it is unclear if Applicant intends to claim at least one attachment bar of the plurality of attachment bars or if Claim 17 should be dependent on Claim 1. In order to proceed, the Office will interpret the claim such as --at least one attachment bar of the plurality of attachment bars--.           Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites  “b) attaching a first end of at least one resistance band to one of the at least two holes positioned in the attachment bar of the multi-user mobile band station; and,c) engaging the second end of the at least one resistance band with each user of the plurality of users positioned around the perimeter of the multi-user mobile band station to allow each of the plurality of users to complete at least one exercise with the at least one resistance band substantially concurrently.”. However, from a review of the specifications it would appear that each user would have his/her own resistance band such that the users do not use the same resistance band. Therefore, the limitation is unclear since it is unclear if Applicant is claiming a plurality of users using one resistance band concurrently or a plurality of resistance band for each user. In order to proceed, the Office will interpret the claim such as -- b) attaching a first end of a plurality of resistance bands to one of the at least two holes positioned in the attachment bar of the multi-user mobile band station; and,c) engaging a second end of the resistance bands with each user of the plurality of users positioned around the perimeter of the multi-user mobile band station to allow each of the plurality of users to complete at least one exercise with at least one resistance band of the plurality of resistance bands substantially concurrently.--.
Claim 2 recites “from group the comprising” is an improper Markush group, the limitation should be disclosed as "selected from the group consisting of A, B, or C”. Refer to MPEP 706.03fy) Improper Markush Grouping [R-08.2017].
Claim 10 Lines 2-3 recite “attachment leg is hinged at its first end for connection to the central support structure”. There is insufficient antecedent basis for this limitation in the claim of “central support structure”. “central support structure” should be --central support stand--.
Claim 14 recites the limitation "the at least one resistance band" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” should be removed.
Claim 16 recites the limitation "the at least one attachment bar” in lines 1-2. A plurality of attachment bar has been previously recited and therefore it is unclear if Applicant intends to claim at least one attachment bar of the plurality of attachment bars or if Claim 16 should be dependent on Claim 1. In order to proceed, the Office will interpret the claim such as --at least one attachment bar of the plurality of attachment bars--.
Claim 17 recites the limitation "the at least one resistance band" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” should be removed.
Claim 17 recites the limitation "the at least one attachment bar” in line 3. A plurality of attachment bar has been previously recited and therefore it is unclear if Applicant intends to claim at least one attachment bar of the plurality of attachment bars or if Claim 17 should be dependent on Claim 1. In order to proceed, the Office will interpret the claim such as --at least one attachment bar of the plurality of attachment bars--.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,512,813. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-19 of the instant application is more board than Claims 1-20 of U.S. Patent No.10,512,813 and therefore would be anticipated by U.S. Patent No.10,512,813.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ardito III (US 20040072663).
Regarding Claim 1, Ardito III teaches a method of conducting concurrent group exercise using a multi-user mobile band station comprising:
                 a)    positioning a plurality of users around the perimeter of a multi-user mobile band station (Refer to Fig. 11), the multi-user mobile band station further comprising:
                                     i.    a central support stand 36 having a first and a second end, the first end of the central support stand further defined as a top end and the second end of the central support stand further defined as a bottom end (Refer to Figs. 3B & 4A);
                                    ii.    at least one attachment bar 18,22 having a first and a second end, the at least one attachment bar attached to the central support stand, the at least one attachment bar having at least two holes 58,60,62,64 (Refer to Figs. 4A,B Paragraph [0060]..The Office takes the position that the holes are part of the attachment bar which includes mounting brackets 22);
                                  iii.    a base 14 having a top surface and a bottom surface positioned at the bottom end of the central support stand, the base configured to provide support for the central support stand (Refer to Fig. 3B Paragraph [0030] A horizontal hollow component 30 is approximately one-inch in height and is used to hold a rubberized non-skid, non-marring bottom plate 14 attached to the central hollow circular base 12”);                    b)    attaching a first end of at least one resistance band 20,20’ to one of the at least two holes 58,60,62,64 positioned in the attachment bar 18,22 of the multi-user mobile band station (Refer to Paragraph [0057],[0067], and [0068]:”Table 1 illustrates an exemplary color-coded resistance scheme for the plural exercise attachments 20 when elastic or rubber bands or tubes are used”.); and,
                 c)    engaging the second end of the at least one resistance band 20,20’ with each user of the plurality of users positioned around the perimeter of the multi-user mobile band station to complete at least one exercise with the at least one resistance band substantially concurrent (Refer to Fig. 11 Paragraph [0093] FIG. 9 is a flow diagram illustrating a circular fitness Method 98. At Step 100, a first set of exercise attachments 20 are selected on the circular fitness apparatus 10. At Step 102, a second set of exercise attachments 20' are selected on the circular fitness apparatus 10, other than the first set exercise attachments 20. At Step 104, a direction of movement is selected for the first set of exercise attachments 20 and for the second set of exercise attachments 20'. The direction of movement is the same for the both the first and second set of exercise attachments. At 106, the first set and the second set of exercise attachments 20' are simultaneously moved in the selected direction of movement respectively, thereby providing group exercise via the circular fitness apparatus 10..”.).
Regarding Claim 2, Ardito III continues to teach wherein the at least one exercise is selected from group the comprising an upright row, band pull apart, bicep curl, triceps extension, triceps pushdown, wrist curl, wrist extension, front deltoid raise, bent over lateral raise, squat to press, band crunch, band twisting crunch, trunk rotation, rows, arm extension, leg extension, calf raise, ankle eversion, stationary lunge, squat, shoulder press, shoulder rotation and/or combinations therein (Refer to Paragraph [0096]-[0097]:” The circular fitness apparatus 10 can also be used from standing, sitting, squatting position and other positions.”).
Regarding Claim 3, Ardito III continues to teach wherein at least one least one resistance band 20 20’ attached to the attachment bar 18 is engaged at different height than the height of another at least one resistance band (Refer to Fig. 5 Paragraph [0069]:”. Both sets of exercise attachments 20, 20' can be attached to the same or a different mounting bracket 22 attached to the vertical pole 18 allowing simultaneous group or individual physical activity.”).
Regarding Claim 4, Ardito III continues to teach wherein the at least one exercise selected for the at least one user is the same for each user (Refer to Fig. 11 Paragraph [0093]:” At Step 104, a direction of movement is selected for the first set of exercise attachments 20 and for the second set of exercise attachments 20'. The direction of movement is the same for the both the first and second set of exercise attachments. At 106, the first set and the second set of exercise attachments 20' are simultaneously moved in the selected direction of movement respectively, thereby providing group exercise via the circular fitness apparatus 10. “ ).
Regarding Claim 5, Ardito III continues to teach wherein wherein the at least one exercise selected for the at least one user of the plurality of users is different for each user of the plurality of users (Refer to Paragraph [0094]:”In another embodiment of the present invention, the first or second set of exercise attachments 20, 20' can be moved in a direction opposite or at some other angle to the selected direction of movement selected at Step 104, thereby also providing different types group exercise activities.”).
Regarding Claim 8, Ardito III continues to teach wherein the attachment bar 18 is configured with a plurality of holes 58,60,62,64 to allow the concurrent engagement with the plurality of exercise bands 20,20’ in support of the at least one exercise (Refer to Fig.4B- 5  Paragraph [0055]-[0057], and [0065]:”FIG. 5 is a block diagram illustrating a side-view 78 of the vertical pole 18 with plural mounting brackets 22 including top 68 and bottom 72 mounting collars attached at a plural different locations on the vertical pole 18”.).
Claim(s) 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikulski (US 20150251039).
Regarding Claim 9, Mikulski teaches a multi-user mobile band station for use in exercising comprising:                a) a central support stand 23 having a first and a second end, the first end of the central support further defined as a top end and the second end of the central support further defined as a bottom end (Refer to Fig. 2B);                b) at least one attachment bar 21,22 having a first and a second end, the at least one attachment bar positioned at a side of the central support 23, the at least one attachment bar having at least two holes 24 (Refer to Fig. 2B);                 c) a base 31,32 (Refer to annotated Fig. 3 below) having a top surface and a bottom surface positioned at the bottom end of the central support 23, the top surface of the base having at least one horizontal support leg 31a,32a (Refer to Paragraph [0033]:” As shown in FIG. 3, the base unit 30 can include a generally L-shaped receiver bracket 31 having a horizontal section 31a, and a plurality of vertical sections 31b forming a socket/pocket area 31c for receiving the bottom end 23c of the truss frame 20 (see arrow c). The base unit also includes a second generally L-shaped bracket 32 having a horizontal section 32a and a single vertical section 32b.”).
    PNG
    media_image1.png
    785
    665
    media_image1.png
    Greyscale
                d) at least one attachment leg 35 having a first end and a second end, the first end attached to the base 31a,32a and the second end configured for engagement with a ground or floor surface, the at least one attachment leg configured to provide support for the central support stand (Refer to Paragraph [0033]:” A pair of padded covers 35 can be included with the system. The covers can include a shape and material that is suitable for being slid over the horizontal sections of the brackets 21 and 32, in order to provide a comforting surface for a device user.”..The padding 35 is considered a attachment leg for comfortable support of the base/stand on a surface).
Regarding Claim 12, Mikulski continues to teach wherein the at least one attachment bar 21,22 is linearly aligned along the length of the central support 23 (Refer to Fig. 2A,B to depict that they are linearly aligned).
Regarding Claim 13, Mikulski continues to teach wherein the at least two holes 24 are linearly aligned along the length of the at least one attachment bar 21,22.
Regarding Claim 14, Mikulski continues to teach wherein the at least one resistance band 40 can be adjusted by attaching the at least one resistance band  along the length of the at least one attachment bar 21,22 (Refer to Fig. 5 Paragrpah [0037]:”As shown, each of the resistance bands can be secured onto a frame connection member, such as the illustrated hook 44 in an octopus configuration. As shown, the hook can include a pointed section 44a which can be inserted into any one of the apertures 24 of the truss frame. In addition to the above, each of the resistance bands can also be positioned within a protective sleeve/cover 70 (see FIG. 7), in order to prevent the bands from tangling or injuring a user should a breakage occur”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ardito III (US 20040072663) in view of Lamar et al (US 20030032524).
Regarding Claims 6, Ardito III teaches the claimed method as noted above (Refer to Claim 1) but fails to teach wherein an exercise instructor positioned proximate the multi- user mobile band station to monitor the exercise compliance of the at least one user of the plurality of users and wherein an exercise instruction is deliverable from the exercise instructor. Lamar et al teaches a group exercise comprising a plurality of exercise devices, wherein an exercise instructor may be positioned proximate the multi- user mobile band station to monitor the exercise compliance of the at least one user and wherein an exercise instruction is deliverable from the exercise instructor to the at least one user (Refer to Lamar et al Abstract: A group program for resistance exercise training is disclosed.  The group program for resistance exercise training includes the steps of: providing a plurality of convertible multi-position exercise units; providing instruction and operating the plurality of exercise units for performing a first exercise in a first configuration; providing instruction in converting the plurality of exercise units from the first configuration to a second configuration; and providing instruction in operating the plurality of exercise units in the second configuration.). Ardito III and Lamar et al are analogous in that they both teach group exercises and therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the exercise method of Ardito III to be in view of Lamar et al such that there is an exercise instructor positioned proximate the multi- user mobile band station to monitor the exercise compliance of the at least one user and wherein an exercise instruction is deliverable from the exercise instructor to the at least one user for the purpose of providing guidance for an efficient and effective exercise. Such instructor lead classes are common and known for teaching user’s correct form and providing motivation as well as other known positive effects and does not produce unexpected results over the prior arts. 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardito III (US 20040072663) in view of LaPointe (US 20050153794).
Regarding Claim 7, Ardito III teaches the claimed invention above (Refer to Claim 1) but fails to teach wherein the base is configured with a pair of hinged legs which is configured to be deployed for further support of the multi-user mobile band station. LaPointe teaches an exercise device comprising a central support stand 24 having, a base 4, a pair of hinged leg 6 having a first end and a second end, the first end attached to the base 4 and the second end configured for engagement with a ground or floor surface, the at least one attachment leg configured to provide support for the central support stand (Refer to LaPointe Figs. 1-4 Paragraph [0016]). Ardito III and LaPointe is analogous in that they both teach base and stands to support devices for exercise and therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the base of Ardito III to be in view of LaPointe such that wherein the base is configured with a pair of hinged legs which may be deployed for further support of the multi-user mobile band station for the purpose of being collapsible to provide a compact configuration for reducing space during storage/transportation.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikulski (US 20150251039) in view of LaPointe (US 20050153794).
Regarding Claim 10, Mikulski teaches the claimed invention as noted above but fails to teach wherein the at least one attachment leg is hinged at its first end for connection to the central support stand structure. LaPointe teaches an exercise device comprising a central support stand 24 having, a base 4, at least one horizontal support leg, and at least one attachment leg 6 having a first end and a second end, the first end attached to the base 4 and the second end configured for engagement with a ground or floor surface, the at least one attachment leg configured to provide support for the central support stand (Refer to LaPointe annotated Fig. 4 below Paragraph [0016]) and is hinged at its first end for connection to the central support stand structure. 
    PNG
    media_image2.png
    414
    673
    media_image2.png
    Greyscale
          LaPointe is analogous with Applicants invention in that they both teach base and stands to support devices for exercise and therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the base 31,32 and attachment leg 35 of Mikulski to be in view of LaPointe such that the base comprises a horizontal support leg and at least one attachment leg 6 having a first end and a second end, the first end hingedly attached to the base 4 and the second end configured for engagement with a ground or floor surface, the at least one attachment leg configured to provide support for the central support stand for the purpose of being collapsible to provide a compact configuration for reducing space during storage/transportation (Refer to LaPointe Figs. 1-4 Paragraph [0016]).
Regarding Claim 11, Mikulski in view of LaPointe continues to teach wherein the base is configured with at least one set of wheels 34 to support wheeled transport of the multi- user mobile band station (Refer to LaPointe Fig. 4 Paragraph [0025] as modified for the purpose of transportation).
Allowable Subject Matter
Claims 15-19 would be allowable if rewritten or amended to overcome the objections, rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to list of references cited for prior art pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784